Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. Applicant argues that in Naito ‘058 (US 2016/0344058 A1), the plates (83) cannot read on the claimed mounting rib because they do not protrude outward from an outer surface of the end plate. This is not persuasive because, as can be seen by the dotted line from a screw (90) to the corresponding screw hole (84) of end plate (24b) in at least figure 4, the plate (83) is interposed directly between the attachment portion (82) of the mount member (80) reading on the claimed bracket and the outer surface of the end plate (24b). Applicant even points this out in their arguments at the end of page 4. Although the plates (83) are not integrally formed with the end plate (24b), making components integral is an obvious engineering choice (see MPEP 2144.04 V B) and the plate may be considered to be part of the claimed end plate as it does clearly protrude outward from an outer surface of the end plate in the stacking direction (B direction of the figures). Further, applicant argues that the prior art does not teach the claimed linear rib, extending downward from a substantially central portion of the end plate. This is not persuasive because Morrow (US 2003/0211379 A1), relied upon in the rejection of record of Claim 5, appreciates a fuel cell end plate with a ribbed structure that reads on the claimed linear rib. Further, newly cited reference Spink (US 8026020 B2) also teaches a fuel cell stack end plate including linear ribs which particularly extend away from a substantially central portion of the end plate (see first end plate 71 in figure 7). Furthermore, the examiner notes that although the claim requires that the linear rib “extends downward”, the orientation of the downward direction is not defined in the claim with respect to any other components. The only directions or directional relationships defined by the claims are the stacking direction of the fuel cell relative to the vehicle widthwise direction and the end plate in a transverse direction. The vehicle widthwise direction is not even recited with respect to any of the components of the vehicle. As such, the claimed downward direction does not add any patentable distinctiveness to the claim. 
In addressing the newly amended claim limitation requiring that the mounting rib include a vertex protruding from the linear rib, the examiner is not persuaded that the structure of the instant mounting rib differentiates over the prior art. Particularly, Naito ’58 teaches a mounting member (80) that is analogous to the claimed bracket necessarily including three points of contact with the end plate (24b, see figure 4) via the plates (83) reading on the claimed mounting rib and aligned with each of the three points of contact between the mounting member (80) and the end plate (24b). It is the examiner’s position that since Naito ‘058 clearly requires these three points of contact with the end plate to securely couple the fuel cell stack to the frame of a vehicle (18R) and Morrow and Spink both appreciate an end plate that includes cut out portions such that the claimed linear ribs are formed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bolt the claimed bracket to one of these ribs via a corresponding plate reading on the claimed mounting rib. If, for example, the bracket and corresponding mounting rib did not include a vertex corresponding to a screw or bolt, there would not be any physical structure to which the bracket could be attached on the end plate and the three points of contact between the bracket and the end plate would not be achieved. Any modification of the bracket and end plate altering the orientation of the bracket with respect to the end plate that still maintains three points of contact as described above would simply amount to an obvious change of shape known to one of ordinary skill in the art (see MPEP 2144.04 IV), in the absence of evidence of an unexpected result flowing from the particular location of connection points of the triangular bracket and the end plate on the linear rib.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naito ‘058 (US 2016/0344058 A1) in view of Naito ‘762 (US 20170256762 A1), Morrow (US 2003/0211379 A1) all of record, and Spink (US 8026020 B2), newly cited.
Regarding Claims 1-2 and 5, Naito ‘058 teaches a fuel cell vehicle (see figure 1 showing fuel cell electric vehicle 12) comprising a fuel cell stack (fuel cell stack 10 including fuel cells 14) and a mounting bracket (mount member 80), the fuel cell stack having an end plate (second end plate 24b) configured to apply a tightening load to a cell stack including a plurality of power generation cells that are mutually stacked (see [0040] indicating the tightening load and see figure 2 regarding the structure of the fuel cell stack), the tightening load applied in a stacking direction of the cell stack (the direction of arrow B in all figures), and the mounting bracket provided for the end plate (see figure 4 showing the structure of the mount member 80 with respect to the second end plate 24b); wherein the fuel cell stack is disposed in a manner so that the stacking direction is oriented in a vehicle widthwise direction (see figure 1 showing the direction B as the widthwise direction of the vehicle meaning extending between the two front wheels of the vehicle underneath the vehicle hood and see figure 2 showing direction B also as the stacking direction of the fuel cells 14); the end plate extends in a plane perpendicular to the stacking direction of the fuel cells (the end plates 24 extending in the plane formed by the directions A and C which is perpendicular to the stacking direction of the fuel cells B); and the bracket is disposed on the end plate at a portion on a lower side thereof (see figure 4 showing the mount member 80 disposed on a lower portion of the end plate 24b), wherein the bracket is fastened to the end plate by fastening members (screws 90, see [0063]), the fastening members being disposed at three points forming a triangle (see three holes 82a); a mounting rib (plates or intermediate members 83, see [0060]) is formed on a portion of the end plate that is contacted by the bracket, the mounting rib protruding outward from an outer surface of the end plate in the stacking direction (see the dotted line from a screw (90) to the corresponding screw hole 84 of end plate 24b in at least figure 4, the plate 83 directly attached to the end plate 24b in the stacking direction B); a vertex of the mounting rib being located substantially downward (see “Response to Arguments” above regarding the claimed downward direction) from a central portion of the end plate (see plate 83 and corresponding screw hole 84 closest to the second power output terminal 26b reading on the ”substantially central portion” of the claim).
While Naito ‘058 appreciates having three fastening points for the mounting bracket (mount member 80) to the end plate (second end plate 24b), it does not teach that the bracket itself is formed in a triangular shape when viewed from the stacking direction as required by Claim 1.
However, Naito ‘762 also teaches a fuel cell mounting bracket that is formed with three fastening points (see figure 7 showing bracket member 138 bearing surface 142 with three bolts 150 which are inserted in holes 144b and 144f to secure the bracket to the holes 98 of the lower plate 88) and is specifically a triangular shape (see [0054]). The examiner asserts that the change in shape of the profile of the mounting bracket of Naito ‘058 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see MPEP 2144.04 IV B) as further obviated by Naito ‘762 which teaches the claimed shape for the same purpose of mounting the fuel cell assembly.
Naito ‘058 further teaches that the end plate is substantially flat and only includes cut out portions that accommodate various fuel cell components and screws. As such, Naito ‘058 also does not teach that the end plate includes a linear rib and the mounting rib includes a vertex protruding from said linear rib.
However, Spink also teaches a fuel cell end plate that is used for compression of the cell stack (see column 11 line 59- column 12 line 6) and particularly shows in figure 7 that the end plate (71) includes cut out triangles such that a center rib is formed in the substantially central portion of the end plate and the center rib is connected to the linear ribs extending from a substantially central portion of the end plate. Morrow also teaches a fuel cell end plate that is used for compression of the cell stack (see [0031] regarding a compressive force between the pressure plates 40 and 42) and particularly shows in figure 2 that the end plate (pressure plate 62) includes analogous cutout triangle shapes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end plate of Naito’058 which is a monolithic structure with the structural ribs of Morrow or Spink in order to provide structural strength to the plate. Further, the “Response to Arguments” section above is hereby incorporated into this rejection regarding the vertex of the mounting rib necessarily protruding from a linear rib as claimed).
Regarding Claim 3, Naito ‘058 further teaches that the fuel cell stack is arranged inside a front box (front box 12f) provided on a vehicle front side of a dashboard; the bracket is provided for the end plate near the vehicle front side; and a vehicle body component is arranged on a vehicle rear side of the bracket inside the front box (see figure 1).
Regarding Claim 6, Naito ’058 further teaches that a joining surface of the bracket (plates or intermediate members 83) that is joined to the end plate (see [0060]) is formed in a shape corresponding to the shape of the bracket (this is necessarily the true regardless of the shape of the bracket since the bracket necessarily has a joining surface that contacts the end plate and the shape of the joining surface corresponds to the shape of the bracket. Therefore, since Naito ’058 teaches that the joining surface of the bracket corresponds with the shape of the bracket, and Naito ‘762 teaches the triangular shape as indicated above with respect to Claim 1, the claim is met.
Regarding Claim 7, while Naito ‘058 teaches that the mounting rib (plates 83) includes a flat surface (see figure 4 showing it as a flat surface between the attachment portions 82 and corresponding screw holes 84), Naito ‘058 does not teach that the contact surface is triangle-shaped as required by the claim. However, it is the examiner’s position that this change is an obvious change of shape known to one of ordinary skill in the art before the effective filing date of the claimed invention per MPEP 2144.04 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723